Exhibit 10.33
[Note: Grants to French employees and officers cannot be made during a specified
restriction period. Each year, UGI should make certain that January 1 is an
appropriate grant date.]
Officer
French Sub-Plan
UGI CORPORATION
AMENDED AND RESTATED 2004 OMNIBUS EQUITY COMPENSATION PLAN
SUB-PLAN FOR FRENCH EMPLOYEES AND CORPORATE OFFICERS
STOCK OPTION GRANT LETTER
This STOCK OPTION GRANT, dated January 1, 2011 (the “Date of Grant”), is
delivered by UGI Corporation (“UGI”) to                                         
(the “Participant”).
RECITALS
The UGI Corporation Amended and Restated 2004 Omnibus Equity Compensation Plan
(the “Plan”) provides for the grant of stock options (“Options”) with respect to
shares of common stock of UGI (“Shares”). The Sub-Plan for French Employees and
Corporate Officers (the “Sub-Plan”) sets forth the terms and conditions
applicable to the Options granted under Section 7 of the Plan to employees and
corporate officers who are, or may become, liable to taxation on compensation in
France. The Board of Directors of UGI (the “Board”) has decided to grant an
Option to the Participant under the Sub-Plan.
NOW, THEREFORE, the parties to this Grant Letter, intending to be legally bound
hereby, agree as follows:
1. Grant of Option. Subject to the terms and conditions set forth in this Grant
Letter and in the Plan and the Sub-Plan, UGI hereby grants to the Participant a
stock option (the “Option”) to purchase  _____  shares of common stock of UGI
(“Shares”) at an exercise price of U.S. $____ per Share. The Option is intended
to be a qualified option for French tax purposes and a nonqualified stock option
for U.S. tax purposes. The Option shall become exercisable according to
Section 2 below.
2. Exercisability of Option. The Option shall become exercisable on the
following date, if the Participant is employed by the Company (as defined below)
on the applicable date:

              Shares for Which the   Date   Option is Exercisable    
January 1, 2015
    100 %

 

 



--------------------------------------------------------------------------------



 



3. Term of Option.
(a) The Option shall have a term of nine years and six months from the Date of
Grant and shall terminate at the expiration of that period (5:00 p.m. U.S. EST
on June 30, 2020), unless it is terminated at an earlier date pursuant to the
provisions of this Grant Letter or the Plan.
(b) If the Participant ceases to be employed by, or provide service to, the
Company, the Option will terminate on the date the Participant ceases such
employment or service, except as provided below. If the Participant ceases to be
employed by, or provide service to, the Company by reason of (i) Termination
without Cause (as defined below), (ii) Retirement (as defined below),
(iii) Disability (as defined below), or (iv) death, the Option held by the
Participant will thereafter be exercisable pursuant to the following terms:
(i) Termination Without Cause. If the Participant’s employment or service
terminates on account of a Termination without Cause, the Option will thereafter
be exercisable only with respect to that number of Shares with respect to which
the Option is already exercisable on the date the Participant’s employment or
service terminates. Such portion of the Option will terminate upon the earlier
of the expiration date of the Option or the expiration of the 13-month period
commencing on the date the Participant ceases to be employed by, or provide
service to, the Company.
(ii) Retirement. If the Participant ceases to be employed by, or provide service
to, the Company on account of Retirement, the Option will thereafter become
exercisable as if the Participant had remained employed by, or had continued
providing service to, the Company for 48 months after the date of such
Retirement. The Option will terminate upon the earlier of the expiration date of
the Option or the expiration of such 48-month period.
(iii) Disability. If the Participant is determined to be Disabled, the Option
will thereafter become exercisable as if the Participant had remained employed
by, or had continued providing service to, the Company for 48 months after the
date of such Disability. The Option will terminate upon the earlier of the
expiration date of the Option or the expiration of such 48-month period.
(iv) Death. In the event of the death of the Participant while employed by, or
while providing service to, the Company or while the Option is outstanding
pursuant to subsections (i), (ii) or (iii) above, the Option will be fully and
immediately exercisable and may be exercised at any time prior to expiration of
the six-month period following the Participant’s death. After the Participant’s
death, the Participant’s Option may be exercised by the Participant’s estate.
4. Exercise Procedures.
(a) Subject to the provisions of Sections 2 and 3 above, the Participant may
exercise part or all of the exercisable Option by giving UGI irrevocable written
notice of intent to exercise on a form provided by UGI and delivered in the
manner provided in Section 13 below. Payment of the exercise price and any
applicable withholding taxes must be made prior to issuance of the Shares. The
Participant shall pay the exercise price (i) in cash in U.S. dollars or (ii) by
payment through a broker in accordance with procedures acceptable to the Board
and permitted by Regulation T of the U.S. Federal Reserve Board.

 

2



--------------------------------------------------------------------------------



 



(b) The obligation of UGI to deliver Shares upon exercise of the Option shall be
subject to all applicable laws, rules, and regulations and such approvals by
governmental agencies as may be deemed appropriate by the Board, including such
actions as UGI’s counsel shall deem necessary or appropriate to comply with
relevant securities laws and regulations. UGI may require that the Participant
(or other person exercising the Option after the Participant’s death) represent
that the Participant is purchasing Shares for the Participant’s own account and
not with a view to or for sale in connection with any distribution of the
Shares, or such other representation as UGI deems appropriate.
(c) All obligations of UGI under this Grant Letter shall be subject to the
rights of the Company as set forth in the Plan to withhold amounts required to
be withheld for any taxes, if applicable.
5. Definitions. Whenever used in this Grant Letter, the following terms shall
have the meanings set forth below:
(a) “Company” means UGI and its Subsidiaries (as defined in the Plan).
(b) “Disability” means a long-term disability as defined in the Company’s
long-term disability plan applicable to the Participant.
(c) “Employed by the Company” shall mean employment as an employee of the
Company. For purposes of this Grant Letter, the Participant’s period of
employment shall not include any period of notice of termination of employment,
whether expressed or implied. The Participant’s date of cessation of employment
shall mean the date upon which the Participant ceases active performance of
services for the Company following the provision of such notification of
termination or resignation from employment and shall be determined solely by
this Grant Letter and without reference to any other agreement, written or oral,
including the Participant’s contract of employment.
(d) “Retirement” means termination of employment after attaining age 55 with ten
or more years of service with the Company.
(e) “Termination without Cause” means termination of employment for the
convenience of the Company for any reason other than (i) misappropriation of
funds, (ii) habitual insobriety or substance abuse, (iii) conviction of a crime
involving moral turpitude, (iv) gross negligence in the performance of duties,
which gross negligence has had a material adverse effect on the business,
operations, assets, properties or financial condition of the Company or
(v) gross misconduct (“faute grave”) or willful misconduct (“faute lourde”), as
defined under French employment law and French case law.
6. Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Option, and, in the event of a Change of Control, the
Board may take such actions as it deems appropriate pursuant to the Plan and the
Sub-Plan.

 

3



--------------------------------------------------------------------------------



 



7. Restrictions on Exercise. Except as the Board may otherwise permit pursuant
to the Plan, only the Participant may exercise the Option during the
Participant’s lifetime and, after the Participant’s death, the Option shall be
exercisable solely by the Participant’s estate, to the extent that the Option is
exercisable pursuant to this Grant Letter.
8. Grant Subject to Plan Provisions and Company Policies.
(a) This grant is made pursuant to the Plan, the Terms and Conditions
established by the Board with respect to the Plan and the Sub-Plan, all of which
are incorporated herein by reference, and in all respects shall be interpreted
in accordance with the Plan and the Sub-Plan. The grant and exercise of the
Option are subject to interpretations, regulations and determinations concerning
the Plan and the Sub-Plan established from time to time by the Board in
accordance with the provisions of the Plan and the Sub-Plan, including, but not
limited to, provisions pertaining to (i) the registration, qualification or
listing of the Shares, (ii) changes in capitalization of the Company and
(iii) other requirements of applicable law. The Board shall have the authority
to interpret and construe the Option pursuant to the terms of the Plan and the
Sub-Plan, and its decisions shall be conclusive as to any questions arising
hereunder.
(b) All Shares issued pursuant this grant shall be subject to the UGI
Corporation Stock Ownership Policy as in effect from time to time.
9. No Employment or Other Rights. The grant of the Option shall not confer upon
the Participant any right to be retained by or in the employ of the Company and
shall not interfere in any way with the right of the Company to terminate the
Participant’s employment at any time. The right of the Company to terminate at
will the Participant’s employment at any time for any reason is specifically
reserved.
10. No Shareholder Rights. Neither the Participant, nor any person entitled to
exercise the Participant’s rights in the event of the Participant’s death, shall
have any of the rights and privileges of a shareholder with respect to the
Shares subject to the Option, until certificates for Shares have been issued
upon the exercise of the Option.
11. Assignment and Transfers. The rights and interests of the Participant under
this Grant Letter may not be sold, assigned, encumbered or otherwise transferred
except, in the event of the death of the Participant, by will or by the laws of
descent and distribution. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates.
12. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.
13. Notice. Any notice to UGI provided for in this instrument shall be addressed
to UGI in care of the Corporate Secretary at UGI’s headquarters, and any notice
to the Participant shall be addressed to such Participant at the current address
shown on the payroll of the Company, or to such other address as the Participant
may designate to the Company in writing. Any notice shall be delivered by hand,
sent by telecopy or enclosed in a properly sealed envelope addressed as stated
above, registered and deposited, postage prepaid, in a post office regularly
maintained by the United States Postal Service.

 

4



--------------------------------------------------------------------------------



 



14. Authorization to Release Necessary Personal Information.
(a) The Participant hereby authorizes and directs the Participant’s employer to
collect, use and transfer in electronic or other form, any personal information
(the “Data”) regarding the Participant’s employment, the nature and amount of
the Participant’s compensation and the fact and conditions of the Participant’s
participation in the Plan (including, but not limited to, the Participant’s
name, home address, telephone number, date of birth, social security number (or
any other social or national identification number), salary, nationality, job
title, number of Shares held and the details of all options or any other
entitlement to Shares awarded, cancelled, exercised, vested, unvested or
outstanding) for the exclusive purpose of implementing, administering and
managing the Participant’s participation in the Plan. The Participant
understands and agrees that the Data may be transferred to the Company, or to
any third parties assisting in the implementation, administration and management
of the Plan, including any requisite transfer to a broker or other third party
assisting with the exercise of options under the Plan or with whom Shares
acquired upon exercise of this Option or cash from the sale of such Shares may
be deposited. The Participant acknowledges and agrees that recipients of the
Data may be located in different countries, and those countries may have data
privacy laws and protections different from those in the country of the
Participant’s residence. Furthermore, the Participant acknowledges, agrees and
understands that the transfer of the Data to the Company, or to any third
parties, is necessary for the Participant’s participation in the Plan. The
Participant understands and agrees that the Data will be held only as long as
necessary to implement, administer and manage the Participant’s participation in
the Plan. For all transfers, the Participant’s employer agrees and warrants that
the processing, including the transfer itself, of the Data will be carried out
in accordance with the French and European legal data protection regulation.
(b) The Participant may at any time amend the Data and/or withdraw the consents
herein, by contacting the Participant’s local human resources representative in
writing. The Participant further acknowledges that withdrawal of consent may
affect the Participant’s ability to exercise or realize benefits from the
Option, and the Participant’s ability to participate in the Plan.
15. No Entitlement or Claims for Compensation.
(a) The grant of options under the Plan is made at the discretion of the Board,
and the Plan may be suspended or terminated by UGI at any time. The grant of an
option in one year or at one time does not in any way entitle the Participant to
an option grant in the future. The Plan is wholly discretionary in nature and is
not to be considered part of the Participant’s normal or expected compensation
subject to severance, resignation, redundancy or similar compensation. The value
of the Option is an extraordinary item of compensation which is outside the
scope of the Participant’s employment contract (if any).

 

5



--------------------------------------------------------------------------------



 



(b) The Participant shall have no rights to compensation or damages as a result
of the Participant’s cessation of employment for any reason whatsoever, whether
or not in breach of contract, insofar as those rights arise or may arise from
the Participant’s ceasing to have rights under or be entitled to exercise this
Option as a result of such cessation or from the loss or diminution in value of
such rights. If the Participant did acquire any such rights, the Participant is
deemed to have waived them irrevocably by accepting the Option.
IN WITNESS WHEREOF, UGI has caused its duly authorized officers to execute and
attest this Grant Letter, and the Participant has executed this Grant Letter,
effective as of the Date of Grant.

              Attest   UGI Corporation    
 
           
 
  By:        
 
Margaret M. Calabrese
     
 
Robert H. Knauss    
Corporate Secretary
      Vice President and General Counsel    

I hereby acknowledge receipt of the Plan, the Terms and Conditions and the
Sub-Plan incorporated herein. I have read the above-mentioned documents and have
understood the terms and conditions of them. I accept the Option described in
this Grant Letter, and I agree to be bound by the terms of the Plan, including
the Terms and Conditions, the Sub-Plan and this Grant Letter. I hereby further
agree that all the decisions and determinations of the Board shall be final and
binding on me and any other person having or claiming a right under this Grant.
                                                            
Participant

 

6